Citation Nr: 1329635	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard for 
periods from May 1982 to May 1992 and from July 1995 to 
September 2004, including active duty for training (ACDUTRA) 
from August 1982 to December 1982, as well as various other 
periods of inactive duty for training (INACDUTRA).  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 RO rating decision.  This matter 
was previously before the Board in December 2012, when it 
was remanded for additional development.

The appellant's May 2010 substantive appeal requested the 
opportunity to testify before a Board hearing.  However, the 
appellant expressly withdrew his request for a Board hearing 
in an October 2012 written statement from his appointed 
representative.

The Board observes that the appellant's October 2009 notice 
of disagreement on this issue appears to include statements 
raising additional claims of entitlement to service 
connection, including on the basis of the same Reserve 
service featured in the issue on appeal.  The appellant 
states: "I believe my coronary artery disease, status post 
bypass, status post abdominal stent, arthritis, hip and back 
problems were incurred or, at least, aggravated during my 
time in the Army National Guard."  The appellant also 
asserted: "[m]y arthritis and hip and back problems were 
certainly incurred during periods of duty."  The  issues of 
entitlement to service connection for a hip disability (to 
include arthritis) and for a back disability (to include 
arthritis) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

The Board also notes that the appellant's October 2009 
statement also makes reference to being unable to deploy 
during service "on several occasions due to extremely high 
blood pressure."  It is unclear whether the appellant 
intends to also raise a claim of entitlement to service 
connection for hypertension.  The matter of obtaining 
clarification from the appellant regarding whether he 
intends to claim entitlement to service connection for 
hypertension is referred to the AOJ for appropriate action.

The Board further notes that it has reviewed all of the 
evidence in the appellant's claims file and in "Virtual VA" 
(VA's electronic data storage system), with an emphasis on 
the evidence relevant to the matter on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for 
coronary artery disease.  He primarily contends that hip and 
leg pain and difficulties he experienced during Reserve 
service were misdiagnosed as arthritis and, rather, were 
manifestations of cardiac disease diagnosed within a year of 
the conclusion of his discharge.

As discussed in the introduction section, above, the 
appellant's October 2009 notice of disagreement raised 
claims of entitlement to service connection for hip and back 
disabilities that have not been adjudicated or otherwise 
addressed by the agency of original jurisdiction.  The 
appellant has not withdrawn these claims.  The Board must 
refer these pending claims to the agency or original 
jurisdiction for appropriate action to proceed with their 
development and adjudication.

As discussed in more detail below, the Board finds that the 
pending service connection claims concerning back and hip 
disabilities are inextricably intertwined with the coronary 
artery disease issue currently on appeal.  Consideration of 
the coronary artery disease issue must therefore be deferred 
until the intertwined issues are either resolved or are 
prepared for appellate consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).

The pending hip and back disability service connection 
claims are inextricably intertwined with the coronary artery 
service connection claim on appeal because a hypothetical 
grant of either of the pending claims could significantly 
change the adjudication of the coronary artery disease issue 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a Veteran's claim for 
the second issue).  Accordingly, consideration of the 
coronary artery disease issue must be deferred until the 
issues of service connection for hip and back disabilities 
are decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).

In brief, a hypothetical grant of the appellant's pending 
claims of service connection for hip and back disabilities 
based upon a period of Reserve service that is pertinent to 
his coronary artery disease claim on appeal would change the 
nature of that service under applicable law and regulations, 
such that significantly different law and regulations 
(including significant presumptions) would apply.

At present, the appellant is not service connected for any 
disability.  The Board observes here that the Appellant's DD 
form 214 and other service personnel records show that his 
service was active duty for training (with additional 
periods of inactive duty Reserve service).  The appellant is 
therefore currently not a "veteran" for application of VA 
laws.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) 
as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA 
is defined, in part, as duty, other than full- time duty, 
under sections 316, 502, 503, 504, or 505 of title 32 [U. S. 
Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

While service on active duty alone is sufficient to meet the 
statutory definition of veteran, service on ACDUTRA (or 
INACDUTRA), without more, will not suffice to give one 
"veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 
172 (2010).  Before veteran status can be established for a 
period of Reserve service, it must first be established that 
the appellant was disabled from a disease or injury incurred 
or aggravated in line of duty during ACDUTRA, or that he was 
disabled from an injury incurred or aggravated in line of 
duty during INACDUTRA.  The appellant's pending hip and back 
disability claims that are referred to the agency of 
original jurisdiction (and are not on appeal at this time) 
feature contentions that he was disabled in the line of duty 
during INACDUTRA; the outcome of adjudication of those 
claims could result in establishing a period of active 
military service for the purposes of VA disability benefits 
analysis and significantly change the considerations 
involved in adjudicating this appeal. 

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 
3.306, 3.307, 3.309.  However, the significance of 
determining whether the appellant in this case may be a 
"veteran" for the purposes of considering a pertinent period 
of service is that the advantages of these evidentiary 
presumptions do not otherwise extend to those who claim 
service connection based on a period of ACDUTRA (or 
INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period).  Presumptive periods within 12 months after 
discharge from service for heart disease and hypertension do 
not apply to periods of ACDUTRA and INACDUTRA and, 
therefore, do not apply in this appeal as it currently 
stands.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Because the outcome of the coronary artery disease issue on 
appeal may be affected by the outcome of the pending service 
connection claims for other disabilities being referred for 
AOJ adjudication, the Board must defer adjudication of this 
appeal until such time as the inextricably intertwined 
issues have been addressed by the AOJ.

Accordingly, the case is REMANDED for the following action:


1.  As they may be intertwined with the 
issue on appeal, the RO/AMC should 
complete all appropriate actions to 
adjudicate the appellant's claim of 
entitlement to service connection for a 
back disability and a hip disability.  The 
RO/AMC should also attempt to obtain 
clarification from the appellant regarding 
the possible claim of entitlement to 
service connection for hypertension.  If 
it is determined that the appellant does 
intend to claim service connection for 
such a disability, the RO/AMC should 
complete all appropriate actions to 
address that claim, which may be 
intertwined with the issue on appeal.

2.  After completion of the above and any 
other development which the RO/AMC may 
deem necessary, the RO should review the 
claims file and undertake a merits 
analysis to determine if the appellant's 
claim of entitlement to service connection 
for coronary artery disease can be 
granted.  If the claim on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



